Gilbert, J.
The petition seeks to enjoin the defendant from preventing, by violence, the petitioner from going on the premises *89of the defendant for the purpose of hauling away potatoes alleged to have been purchased by the petitioner from the defendant under a parol contract with part of the purchase-money paid, it being-alleged that the contract authorized the petitioner to go on the premises of the defendant and to remove the potatóes from time to time, as desired. Other allegations in the -petition need not be stated. The defendant filed a general demurrer to the petition, contending that there were no allegations authorizing the jurisdiction of a court of equity; and also an answer denying the material allegations of the petition, particularly such as alleged threats of violence. Both the petition and the answer were verified by oath. The court granted an interlocutory injunction, but required the petitioner to make bond in the sum of $750, conditioned to pay all damages or costs which shall be adjudged against the plaintiff in case the aforesaid injunction shall be dissolved. The defendant assigned error on the overruling of the general demurrer, and on the grant of the injunction.
The petition did not allege insolvency or inability of the defendant to fully answer in damages for the breach of the alleged contract. Therefore the court erred in overruling the general demurrer to the petition, which, properly construed, sought no other than equitable relief. Collier v. Garner, 177 Ga. 467 (170 S. E. 353). The above ruling disposes of the case. It is not necessary to rule upon the assignment of error complaining that the interlocutory injunction was granted.

Judgment reversed.


All the Justices concur.